Title: To James Madison from William Lyman, 4 September 1806
From: Lyman, William
To: Madison, James



Sir
American Consulate & Agency London 4th. September 1806

Since my respects of the 22nd: May last which I doubt not have been duly received as Thereof Duplicates were transmitted and whereunto I would also now beg reference I have been Honoured with your favors and Instructions of the 23rd: March and 29th: April last, whereof the former contained the determination of the Executive relative to the Claims of Robert Slade Esquire and The other Proctors who had heretofore been employed by The United States with Directions for and Assignation of Credits to the enabling me to carry the same into Effect which accordingly hath been done at least to the Extent of the Money therefor assigned which as it fell short of the Amount of the Total of said Accompts and Mr. Slade declines any priority or preference therein I have therefore divided and paid to the several claimants in Their Pro rata proportion according to Schedule herewith enclosed Whence it will be seen that the further sum of One Thousand Three Hundred and Eighty Eight Pounds, Nineteen Shillings and Two Pence still remains due for the payment and complete Discharge whereof.  They with great confidence rely on the Justice and wise Policy of The United States which through this Office, they desire may be made unto the Government thereof fully known whose further disposition herein they await.
To the Instructions of the 29th: April I beg leave to reply that conformably to Information given by G. W. Erving Esquire my Predecessor, I kept and made the Accompts of the Charges for the Office here incurred which heretofore have been transmitted and which from him I had been led to Expect and yet hope will be allowed unless therefrom excluded by the constructions of Law in which case and determination I must therein acquiesce.  However, as the Accompts had thus been kept I transmit herewith the same for another Quarter ending the Thirtieth day of June.  I also enclose a return or List of American Ships and Vessels that have entered the Ports and Harbours of this District for the six Months preceeding and ending the same day, also a Return or List to the same time of American Seamen and Citizens who have been Impressed and held in His Britannic Majesty’s Service with an Abstract thereof and transactions of this Office therein all which I hope will be in due time safely received  The Dispatches which by this opportunity from our Ministers Messrs. Monroe and Pinkney here I know are transmitted, rendering other remarks and Strictures by me than those relative immediately to this Office unnecessary  I therefore waive the same and only further add that I have also taken the Liberty to inclose and thereof your acceptance beg Aspere’s Edition of the Life of the celebrated Lope de Vega by Lord Holland whence you may be enabled to form some Estimate of the Literary if not the Political Merit and character of The Noble Author now growing fast in Political importance here.  I have the Honor to be Sir With the highest respect and consideration Your very Humble Servt.

Wm. Lyman

